DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 11/21/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-104501, filed on 5/25/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims recite “first surface” and “second surface” without reciting the associated structures related to said surfaces.  Furthermore, claim recite other surfaces, e.g. back surface protective member.  Therefore, it’s unclear which surfaces “first surface” and “second surface” are referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2016/0129817 equivalent of JP2015013636, hereinafter Shimizu) in view of Hutter et al. (2005/0169344 hereinafter Hutter).

	Regarding claim 1, Shimizu teaches a heat flow measurement apparatus comprising: a heat flux sensor including:
an insulation substrate (100 Fig 3) having a plate shape (100 Fig 3), a plurality of conductors composed of metals having mutually different thermoelectric powers and embedded into a plurality of via holes penetrating in a thickness direction of the insulation substrate (para 31),
a front surface wiring pattern (111 Fig 2-3) that connects end portions of the plurality of conductors on one side of the insulation substrate in a thickness direction thereof (para 33),
a back surface wiring pattern (121 Fig 3) that connects end portion of the plurality of conductors on the other side of the insulation substrate in the thickness direction thereof (Fig 3, para 36),
a front surface protective member (110 Fig 3) that covers one surface of the insulation substrate in the thickness direction and the front surface wiring pattern (Fig 3, para 40), and
a back surface protective member (120 Fig 3) that covers the other surface of the insulation substrate in the thickness direction and the back surface wiring pattern (para 40), the flux sensor detecting a heat flux flowing between the one surface and the other surface in the thickness direction (para 0008).
However, Shimizu does not teach a thermocouple sheet including: a thermocouple having a joint in which a first conductor and a second conductor are joined, the first and second conductors being metals having mutually different thermoelectric power, a first insulation sheet that covers the thermocouple from one side in a direction intersecting a direction along which the first conductor and the second conductor are arranged, and a second insulation sheet that covers the thermocouple from a side opposite to the first insulation sheet, the thermocouple detecting temperature of the junction, wherein 
Hutter teaches a thermocouple sheet including: a thermocouple having a/multiple joint in which a first conductor (6 Fig 1) and a second conductor are joined (7 Fig 1), the first and second conductors being metals having mutually different thermoelectric power (para 44), a first insulation sheet that covers the thermocouple from one side in a direction intersecting a direction along which the first conductor and the second conductor are arranged (22 Fig 3), and a second insulation sheet that covers the thermocouple from a side opposite to the first insulation sheet (18 Fig 3), the thermocouple detecting temperature of the junction (abstract).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensors based on thermocouple strips as taught by Hutter to combine into a single element for measurement accuracy (predictable result).   With respect to the thermocouple sheet fixed to a portion where the front surface protective member and the back surface protective member extend in a surface direction from the insulation substrate, Hutter teaches insulation sheets on both surface and Shimizu teaches protective members around the both surfaces.  
	With respect to claim 2, Shimizu teaches a first surface (surface facing outside 120 Fig 3) and a second surface are flush with each other (the insulation outside surface is flushed with protective surface 110 Fig 3) , where the first surface (surface facing outside 120 Fig 3) is a surface opposite to the insulation substrate in the back surface protective member (insulation 100, back surface of protective member 120 Fig 3) at a portion where the plurality of conductors are located in the heat flux sensor (101, 102 Fig 3).
However, Shimizu does not teach a the thermocouple sheet is fixed to the back surface protective member at a surface opposite to the front surface protective member in a portion where the front surface protective member and the back surface protective member extend in the surface direction from the insulation substrate; and a second surface is a surface opposite to the back surface protective member in 
Hutter teaches the thermocouple sheet is fixed with two insulations sheets (Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensors based on thermocouple sheet as taught by Hutter to combine into a single element for measurement accuracy (predictable result).  In regards to protective sheets extending to and covering the thermocouple sheet, Shimizu teaches protective sheets and would have been obvious for a skilled person to extend the protective sheet for insulating the integrated structure.
Regarding claim 3, Shimizu teaches a first surface (surface facing outside 120 Fig 3) and a second surface are flush with each other (the insulation outside surface is flushed with protective surface 110 Fig 3), where the first surface is a surface opposite to the insulation substrate in the back surface protective member at a portion (insulation 100, back surface of protective member 120 Fig 3) where the plurality of conductors are located in the heat flux sensor (101, 102 Fig 3).
However, Shimizu does not teach the thermocouple sheet is fixed between the front surface protective member and the back surface protective member in a portion where the front surface protective member and the back surface protective member extend in the surface direction from the insulation substrate; and a second surface is a surface opposite to the thermocouple sheet in the back surface protective member at a portion where the junction is located.
Hutter teaches the thermocouple sheet is fixed with two insulations sheets (Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensors based on thermocouple sheet as taught by Hutter to combine into a single element for measurement accuracy (predictable result).  In regards to protective sheets extending to and covering the thermocouple sheet, 
With regards to claim 4, Shimizu does not teach a thickness at a portion where the thermocouple sheet is provided, is within a range of a thickness at a portion where the heat flux sensor is provided.
Hutter teaches a thickness of the thermocouple sheet (thermocouple assembly has a thickness Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensors based on thermocouple sheet as taught by Hutter to combine into a single element for measurement accuracy (predictable result).  In regards to range of a thickness at a portion where the heat flux sensor is provided, it would have been obvious for an integrated structure to have different thickness for the thermocouple to try different thickness for predictable result.
Regarding claim 5, Shimizu does not teach the insulation substrate includes a concave portion recessed to a conductor side from an edge of a thermocouple sheet side; and the junction of the thermocouple included in the thermocouple sheet enters the concave portion included in the insulation substrate.  Shimizu teaches a recessed portion (120a, END PORTION Fig 3) at a conductor (120a Fig 3) connecting to thermoelectric element at the end of insulating portion (100a Fig 3).
Shimizu does not teach the insulation substrate includes a concave portion and the junction of the thermocouple included in the thermocouple sheet enters the concave portion included in the insulation substrate.
Hutter teaches the thermocouple sheet is fixed with two insulations sheets (Fig 3).

With respect to claim 7, Shimizu does not teach the first conductor and the second conductor of the thermocouple is configured of linear-shaped members; the first conductor includes a first pad attached thereto at an end portion opposite to the joint; and the second conductor includes a second pad attached thereto at an end portion opposite to the joint.
Hutter teaches each the first conductor and the second conductor of the thermocouple is configured of linear-shaped members (6 Fig 1); the first conductor includes a first pad attached thereto at an end portion opposite to the joint (12 Fig 1); and the second conductor includes a second pad attached thereto at an end portion opposite to the joint (12’ Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature sensors based on thermocouple sheet as taught by Hutter to combine into a single element for measurement accuracy (predictable result).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2016/0129817 equivalent of JP2015013636, hereinafter Shimizu) in view of Hutter et al. (2005/0169344 hereinafter Hutter) as applied to claim 1, further in view of Hollander (20090175314).
With respect to claim 6, Hutter teaches the first conductor includes a first pad at an end portion located opposite to the junction (12 Fig 1);  the second conductor includes a second pad at an end portion 
However, the combination (Shimizu modified by Hutter) does not teach the first conductor and the second conductor of the thermocouple are configured of metallic foil.
Hollander teaches thermocouple with metallic foil (para 13).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include metallic foil as taught by Hollander into the combination to form thermocouple for ease of manufacturing and better result.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nasir U. Ahmed/Examiner, Art Unit 2855